                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

TARA LYNN MELGAR,

              Plaintiff,

v.                                                     Case No. 6:18-cv-2096-J-MCR

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

              Defendant.
                                             /

                      MEMORANDUM OPINION AND ORDER1

       THIS CAUSE is before the Court on Plaintiff’s appeal of an administrative

decision denying her application for a period of disability and disability insurance

benefits (“DIB”). Plaintiff filed her application for DIB on September 25, 2015,

alleging a disability onset date of July 24, 2015, which was denied initially and on

reconsideration. (Tr. 15.) A hearing was held before the assigned Administrative

Law Judge (“ALJ”) on January 31, 2018, at which Plaintiff was represented by

counsel. (Tr. 33-66.) The ALJ found Plaintiff not disabled from July 24, 2015

through March 23, 2018, the date of the decision.2 (Tr. 15-24.) Plaintiff is

appealing the Commissioner’s final decision that she was not disabled during the




       1The parties consented to the exercise of jurisdiction by a United States
Magistrate Judge. (Doc. 15.)
       2 Plaintiff had to establish disability on or before December 31, 2019, her date
last insured, in order to be entitled to a period of disability and DIB. (Tr. 15.)
relevant time period. Plaintiff has exhausted her available administrative

remedies and the case is properly before the Court. (Tr. 1-3.) The Court has

reviewed the record, the briefs, and the applicable law. For the reasons stated

herein, the Commissioner’s decision is REVERSED and REMANDED.

      I.     Standard

      The scope of this Court’s review is limited to determining whether the

Commissioner applied the correct legal standards, McRoberts v. Bowen, 841

F.2d 1077, 1080 (11th Cir. 1988), and whether the Commissioner’s findings are

supported by substantial evidence, Richardson v. Perales, 402 U.S. 389, 390

(1971). “Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.

2004). Where the Commissioner’s decision is supported by substantial

evidence, the district court will affirm, even if the reviewer would have reached a

contrary result as finder of fact, and even if the reviewer finds that the evidence

preponderates against the Commissioner’s decision. Edwards v. Sullivan, 937

F.2d 580, 584 n.3 (11th Cir. 1991); Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th

Cir. 1991). The district court must view the evidence as a whole, taking into

account evidence favorable as well as unfavorable to the decision. Foote v.

Chater, 67 F.3d 1553, 1560 (11th Cir. 1995); accord Lowery v. Sullivan, 979 F.2d

835, 837 (11th Cir. 1992) (stating that the court must scrutinize the entire record

to determine the reasonableness of the Commissioner’s factual findings).


                                          2
       II.    Discussion

       Plaintiff raises two issues on appeal. First, Plaintiff argues that the ALJ’s

RFC determination is not supported by substantial evidence because he failed to

properly weigh the opinion of Dr. Joshua Appel, an examining physician.3 (Doc.

18 at 8-13.) Second, Plaintiff argues that the ALJ failed to adequately assess

Plaintiff’s subjective complaints. (Id. at 13-14.) Defendant counters that

substantial evidence supports the ALJ’s evaluation of the medical evidence of

record and that the ALJ properly evaluated Plaintiff’s subjective complaints.

(Doc. 21 at 4-12.) The undersigned agrees with Plaintiff on the first issue, and,

therefore, does not address the second issue in detail.

              A.     Standard for Evaluating Opinion Evidence and Subjective
                     Symptoms

       The ALJ is required to consider all the evidence in the record when making

a disability determination. See 20 C.F.R. § 404.1520(a)(3). With regard to

medical opinion evidence, “the ALJ must state with particularity the weight given

to different medical opinions and the reasons therefor.” Winschel v. Comm’r of

Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011). Substantial weight must be

given to a treating physician’s opinion unless there is good cause to do

otherwise. See Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).



       3Plaintiff notes that although Plaintiff’s “hearing representative stated Dr. Appel
was ‘a more recent treating doctor,’ . . . Dr. Appel created his opinion after his first
examination, and thus will be referred to as an examining physician under the
Regulations.” (Doc. 18 at 9 n.1.)


                                             3
      “‘[G]ood cause’ exists when the: (1) treating physician’s opinion was not

bolstered by the evidence; (2) evidence supported a contrary finding; or (3)

treating physician’s opinion was conclusory or inconsistent with the doctor’s own

medical records.” Phillips v. Barnhart, 357 F.3d 1232, 1240-41 (11th Cir. 2004).

When a treating physician’s opinion does not warrant controlling weight, the ALJ

must nevertheless weigh the medical opinion based on: (1) the length of the

treatment relationship and the frequency of examination, (2) the nature and

extent of the treatment relationship, (3) the medical evidence supporting the

opinion, (4) consistency of the medical opinion with the record as a whole, (5)

specialization in the medical issues at issue, and (6) any other factors that tend

to support or contradict the opinion. 20 C.F.R. § 404.1527(c)(2)-(6). “However,

the ALJ is not required to explicitly address each of those factors. Rather, the

ALJ must provide ‘good cause’ for rejecting a treating physician’s medical

opinions.” Lawton v. Comm’r of Soc. Sec., 431 F. App’x 830, 833 (11th Cir.

2011) (per curiam).

      Although a treating physician’s opinion is generally entitled to more weight

than a consulting physician’s opinion, see Wilson v. Heckler, 734 F.2d 513, 518

(11th Cir. 1984) (per curiam), 20 C.F.R. § 404.1527(c)(2), “[t]he opinions of state

agency physicians” can outweigh the contrary opinion of a treating physician if

“that opinion has been properly discounted,” Cooper v. Astrue, 2008 WL 649244,

*3 (M.D. Fla. Mar. 10, 2008). Further, “the ALJ may reject any medical opinion if

the evidence supports a contrary finding.” Wainwright v. Comm’r of Soc. Sec.


                                         4
Admin., 2007 WL 708971, at *2 (11th Cir. Mar. 9, 2007) (per curiam); see also

Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985) (per curiam) (same).

      “The ALJ is required to consider the opinions of non-examining state

agency medical and psychological consultants because they ‘are highly qualified

physicians and psychologists, who are also experts in Social Security disability

evaluation.’” Milner v. Barnhart, 275 F. App’x 947, 948 (11th Cir. 2008) (per

curiam); see also SSR 96-6p (stating that the ALJ must treat the findings of State

agency medical consultants as expert opinion evidence of non-examining

sources). While the ALJ is not bound by the findings of non-examining

physicians, the ALJ may not ignore these opinions and must explain the weight

given to them in his decision. SSR 96-6p.

            B.     Relevant Evidence of Record

                   1.    MRI Results

      On June 12, 2015, Plaintiff underwent an MRI of the lumbar spine, which

was compared with a previous MRI from January 17, 2008 and showed:

      There has been [an] interval decrease in size of the right paracentral
      disc protrusion at L4-5 since the previous examination. There has
      been some interval decompression of the spinal canal and mass
      effect on the cauda equina nerve roots. At this point, there is
      moderate to severe central stenosis at that level and impingement of
      the descending right L5 nerve root by a residual disc protrusion, but
      overall improvement in comparison with the prior study. At L3-4,
      there continues to be disc bulging and facet arthropathy, resulting in
      moderate but stable degree of central stenosis, along with right
      neural foraminal disc protrusion abutting the exiting right L3 nerve
      root.




                                        5
        No additional new abnormalities are demonstrated at any level.
        Thoracolumbar scoliosis convex to the left is again noted. Signal
        changes are again noted in the marrow about the L4-5 disc space.

(Tr. 291.) The impression was:

        Interval improvement of the disease at L4-5 since the previous MR[I]
        examination of 1/17/08, with decompression of the cauda equina
        nerve roots and moderate to severe central stenosis and some
        impingement on the descending right L5 nerve root. Stable
        moderate central stenosis at L3-4, along with a right neural foraminal
        disc protrusion and abutment of the exiting right L3 nerve root.

(Id.)

        On July 14, 2015, Plaintiff underwent another MRI of the lumbar spine after

presenting to the emergency department with a history of known disc herniation

and spinal stenosis, with new stool incontinence and perineal paresthesia. (Tr.

285-86.) The MRI results showed, in relevant part:

        At L3/L4 there is disc desiccation. Minimal disc bulge slightly
        encroaches on the inferior aspects of the right neural foramen
        without definite exiting nerve compromise. There is facet
        degenerative change and mild spinal stenosis.

        At L4/L5 there is severe disc space narrowing with underlying disc
        desiccation and degenerative endplate marrow changes (Modic type
        II). There is diffuse disc bulge with associated prominent
        osteophytic ridging and additional facet degenerative changes.
        Findings result in severe spinal stenosis and additional moderate
        bilateral foraminal narrowing.

        At L5/S1 there is facet degenerative change. There is no spinal
        stenosis or foraminal narrowing.

(Tr. 285.) The impression was: “L4-5 severe degenerative disc disease with

associated osteophytic ridge disc complex contributes to severe spinal stenosis

and bilateral foraminal narrowing.” (Tr. 286.)


                                          6
      On October 4, 2017, Plaintiff underwent another MRI of the lumbar spine

without contrast, which was compared with the lumbar MRI performed on June

12, 2015. (Tr. 451-52.) That MRI showed, in relevant part:

      FINDINGS: There is normal lumbar lordosis. Mild dextroscoliosis
      with tip at L4-L5. Vertebral body heights are preserved. No marrow-
      replacing lesion is noted. There are no signal abnormalities in the
      lumbar spinal cord/cauda equina. The conus terminates at the level
      of L1. No paravertebral soft tissue abnormality is seen.

      SIGNIFICANT FINDINGS BY LEVEL:
      ...
      L3-L4: Mild loss of disc height and signal. Subtle anterolisthesis with
      uncovering of posterior disc efface anterior thecal sac. Moderate
      bilateral facet arthropathy. Otherwise unremarkable. Findings are
      unchanged.

      L4-L5: Severe loss of disc height and signal with endplate
      degenerative marrow change. Grade 1 retrolisthesis with
      uncovering of posterior disc and 3mm right paracentral disc
      protrusion efface anterior thecal sac. The protruded disc moderately
      narrows right subarticular recess impinging on a descending right L5
      nerve root. Moderate bilateral facet arthropathy. Findings result in
      mild bilateral neural foraminal narrowing and mild canal stenosis.
      There is worsening loss of disc height and signal.

      L5-S1: Severe bilateral facet arthropathy. Otherwise unremarkable.

      8 mm cystic area within the most distal aspect of the thecal sac at
      the level of S1-S2 is mostly consistent with a perineural cyst/Tarlov
      cyst.

(Tr. 451.) The impression was:

      Since prior MRI, there is worsening loss of disc height and signal at
      L4-L5. Otherwise[,] multilevel degenerative findings are stable.

      Mild dextroscoliosis with tip at L4-L5.

      At L4-L5, grade 1 retrolisthesis, mild canal stenosis, mild bilateral
      neural foraminal narrowing, and right paracentral disc protrusion


                                         7
      impinges on the descending right L5 nerve root. Findings can be
      associated [with] right L5 radiculopathy.

      At L3-4, subtle anterolisthesis.

(Tr. 451-52.)

                      2.   Joshua Appel, M.D., M.S.

      On October 24, 2017, Dr. Appel examined Plaintiff for the first time and,

that same day, completed an examination report, as well as an insurance-related

Attending Provider Statement and Capabilities and Limitations Worksheet. (Tr.

469-70, 473-74.) In his examination report, Dr. Appel noted Plaintiff’s history of

illness as follows:

      The patient is a pleasant 46-year-old female who comes in today
      with chronic history of lower back pain. She has been followed by
      an orthopedic surgeon in Long Island for some time now due to
      known chronic lower back pain issues and is currently on disability.
      She states her biggest issue is the lower back pain with radiation
      into the bilateral buttocks, thighs, and into her legs bilaterally into the
      back of calves and feet. She states she has had epidural injections
      in the past without significant relief. She also states she has
      psoriatic arthritis. She states she has numbness and tingling, which
      is really constant in her legs and her feet. On the pain diagram, she
      lists right lower extremity and posterolateral aspects as well as
      anterolateral aspect of the lumbar spine. Her pain is 3/10 on a good
      day and on a bad day, it is 9/10. Her legs and feet go numb and
      tingly. She can walk one to three blocks, but with pain and she has
      difficulty with ambulation.

(Tr. 469.) Dr. Appel reported the following observations and findings:

      PHYSICAL EXAMINATION: . . . Gait is normal. L2-S1 motor and
      sensory are intact except she has diminished sensation in S1
      distribution in the right lower extremity and diminished motor at L4-
      L5 in the right lower extremity at L5. Sitting straight-leg raise
      produces significant axial pain on the left leg at 75 degrees, negative
      on the contralateral side. She has negative FABER and negative


                                           8
      Yeoman’s bilaterally. Her hip range of motion is full on the left. On
      the right side she has some pain with internal and external rotation
      of the right as well. Waddell sign is 0-5. Abdomen is soft, non-
      tender, and nondistended. Hips have good range of motion.
      Capillary refill is brisk in the lower extremities. . . . No edema is
      noted. 2+ radial pulse.

      DIAGOSTIC STUDIES: She did have an MRI of the lumbar spine,
      which is available for my review. MRI of the lumbar spine[,] dated
      10/04/17, demonstrates significant loss of disc height at L4-L5 with
      Modic changes at L4-L5 as well as moderate canal stenosis and
      severe foraminal stenosis at L4-L5 with facet arthropathy at multiple
      levels.

      IMPRESSION: The patient [sic] with discogenic type pain in the
      lumbar spine with facetogenic type symptomology as well. She has
      significant discogenic arthritic changes in the lower lumbar spine and
      she almost has complete loss of disc height at L4-L5 with some
      Modic changes foraminal as well as central canal stenosis. I think
      she has some neurogenic claudicatory symptomatology as well.

      PLAN: Based on [her] symptomatology and findings, and the failure
      in the past, at this point in time, my first recommendation is, most of
      her pain is back pain, a lot of [it] due to extension and twisting, I
      would probably [] try facet injections to see if the patient gets relief.
      If she has facet arthropathy at multiple levels, this might help. If not,
      the second option[,] and most likely option in the future[,] would be
      fusion at the L4-L5. . . .

(Tr. 470.)

      In the Attending Provider Statement, Dr. Appel opined, inter alia, that

Plaintiff could sit, stand, bend, and stoop for less than 30 minutes each. (Tr.

473.) Dr. Appel noted Plaintiff’s treatment plan consisted of physical therapy,

non-steroidal inflammatory medication, facet injections, and potential L4-L5

fusion. (Id.) He also listed as “unknown” the timeframe within which he expected

to see improvement in Plaintiff’s ability to function. (Id.) In the Capabilities and



                                          9
Limitations Worksheet, Dr. Appel listed Plaintiff’s diagnoses as spinal stenosis,

degenerative disc disease, psoriatic arthritis, hypothyroid, hypertension,

fibromyalgia, anxiety and depression. (Id.) Dr. Appel then opined that Plaintiff

could never climb or crawl, but could occasionally kneel, lift, pull, push, reach

above the shoulder, reach forward, carry, bend, and twist. (Id.) He further

opined that Plaintiff could occasionally sit, stand, and walk, but could never

stoop. (Id.) He also opined that Plaintiff could occasionally lift up to 20 pounds,

but never more, and could operate a motor vehicle, but not hazardous machines

or power tools. (Id.) Dr. Appel referred questions about Plaintiff’s hand grasping

and manipulation to her rheumatologist. (Id.) Dr. Appel also opined that Plaintiff

could only work for up to 2 hours per day. (Id.)

             C. The ALJ’s Decision

      At step two of the five-step sequential evaluation process,4 the ALJ found

that Plaintiff had the following severe impairments: “degenerative disc disease of

the lumbar spine, thyroid disorder, arthritis, obesity, depression and anxiety.” (Tr.

17 (internal citation omitted).) At step three, the ALJ determined that Plaintiff did

not have an impairment or combination of impairments that met or medically

equaled the severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. (Tr. 18.)

      The ALJ then found that, through the date of the decision, Plaintiff had the


      4 The Commissioner employs a five-step process in determining disability. See
20 C.F.R. § 404.1520(a)(4)(i)-(v).


                                         10
Residual Functional Capacity (“RFC”) to perform sedentary work, with the

following limitations:

      [Plaintiff is limited to] lifting, carrying, pushing and pulling 10 pounds
      occasionally and less than 10 pounds frequently. The claimant can
      sit for 6 hours, stand and walk for 2 hours in an 8-hour workday.
      The claimant can frequently reach overhead to the left and
      frequent[ly] reach overhead to the right. For all other reaching, she
      can reach frequently to the left and can reach frequently to the right.
      She can handle items frequently with the left hand and handle items
      frequently with the right hand. She has fingering limitations
      frequently with the left hand and has fingering limitations frequently
      with the right hand. The claimant can climb ramps and stairs
      frequently, but never climb ladders, ropes, or scaffolds. She can
      balance frequently, stoop occasionally, kneel occasionally, crouch
      and crawl occasionally. The claimant can work at unprotected
      heights occasionally, [around] moving mechanical parts occasionally
      and in vibration occasionally. The claimant can understand,
      remember, and carry[] out instructions limited to simple, routine, and
      repetitive tasks and use judgment limited to simple work-related
      decision[s]. She can respond appropriately to supervisors,
      frequently respond appropriately to coworkers and frequently
      respond appropriately to the public.

(Tr. 19.) In making this finding, the ALJ considered, inter alia, Plaintiff’s

subjective complaints and testimony, the objective medical evidence, as well as

the opinions of treating, examining, and non-examining sources. (Tr. 19-22.)

The ALJ found that Plaintiff’s medically determinable impairments could

reasonably be expected to cause the alleged symptoms, but that Plaintiff’s

“statements concerning intensity, persistence and limiting effects of th[e]

symptoms [were] not entirely consistent with the medical evidence and other




                                          11
evidence in the record,” as there “[was] limited evidence to support severe

functional limitations.”5 (Tr. 20.)

      In evaluating the medical evidence, the ALJ noted that Plaintiff had worked

as a mammogram technician but had been “placed on light work duty on June

24, 2015 due to pain in the lower back and right leg associated with arthritis.”

(Id.) The ALJ also cited examination notes showing Plaintiff could walk with a

normal gait, “although she had decreased range of motion of the lumbar spine”

and her “lower extremity strength was also diminished at 4+/5.” (Id.) The ALJ

then cited to Plaintiff’s June 12 and July 14, 2015 MRI results and noted that

Plaintiff received epidural steroid injections “at L3-4 and L4-5 from July 27, 2015

to September 2015.” (Tr. 20-21.) The ALJ observed that while Plaintiff alleged

the epidural injections failed to provide adequate relief, medical records indicated

Plaintiff “had significant pain reduction and did not require pain medication for

some time subsequent to this procedure.” (Tr. 21.) The ALJ also noted that

examinations revealed Plaintiff’s gait was normal, her range of motion had



      5  The ALJ summarized Plaintiff’s subjective complaints, in part, as follows:
       The claimant stopped working in July 2015 because of increased back
       pain. Her doctor place[d] her on light duty[,] but the claimant testified she
       could not perform light work duties as a mammogram technician. She
       [testified her] back pain travel[ed] into her legs causing numbness and
       tingling. Therefore, her walking [was] limited to 10 to 15 minutes, standing
       for 30 to 45 minutes and sitting for 1 to 2 hours. She spen[t] most of her
       time at home laying down to reduce her pain. She [could] perform some
       household chores such as laundry[] and light cleaning. She [could] also
       use her arms and hand[s] to make [F]acebook videos[] selling jewelry.
       Her duties include[d] opening oysters.
(Tr. 20.)


                                            12
improved, and an orthopedic follow-up examination revealed “pain reduction and

good motor strength[,] although her lumbar range of motion was limited (Exhibit

5F).” (Id.)

      The ALJ noted that on October 14, 2015, Dr. Yadergar, Plaintiff’s pain

management specialist, found Plaintiff’s “lumbar strength was 5/5 throughout

[her] lower extremities[,] but her range of motion was diminished on all planes.”

(Id.) The ALJ then noted that Plaintiff “also underwent additional pain

management techniques, including electrical acupuncture[,] which she reported

worked well to control her pain.” (Id.) Based on Plaintiff’s October 4, 2017 MRI,

showing “L4-L5, grade 1 retrolisthesis, mild central stenosis, mild bilateral neural

foraminal narrowing, and right par central protrusion impinging on the descending

right L5 nerve root with associated right L5 radiculopathy and L3-L4 subtle

anterolisthesis,” the ALJ reduced Plaintiff’s RFC “to sedentary to accommodate

her pain and diminished range of motion.” (Id.) The ALJ also evaluated

Plaintiff’s obesity, “a condition that could exacerbate her back pain and further

warrant reducing her” RFC to sedentary, finding that “[t]he combined effect of the

obesity and degenerative joint disease” had limited her capabilities. (Id.)

      The ALJ summarized Dr. Appel’s October 24, 2017 opinion as limiting

Plaintiff to lifting less than 20 pounds and to occasional sitting, stooping and

walking due to degenerative disc disease at L4-5. (Id.) The ALJ gave Dr.

Appel’s opinion little weight “because it was not consistent with the treatment




                                         13
record or the record as a whole.” (Id.) Upon review of the medical evidence, the

ALJ noted:

       [Plaintiff] underwent treatment for a thyroid disorder, arthritis,
       depression and anxiety . . . . An initial MRI showed lumbar
       degeneration process at only one level. Subsequent MRI shows
       worsening loss of disc height[,] although her degeneration stabilized.
       While she testified that she experienced joint pain all over, treatment
       record[s] reveal[ed] she consistently reported only back pain. Her
       obesity could reasonably be expected to intensify her pack pain and
       could also cause knee pain. Given this, the undersigned [has]
       reduced her [RFC] to sedentary to accommodate her pain and
       obesity. As for her ability to perform sedentary work, the claimant is
       currently performing at a level that is consistent with sedentary work.
       She testified she could use her arms and hand[s] to drive a vehicle,
       do light laundry[,] and assist her husband with his online jewelry
       sales. She performs these activities regularly and without
       assistance. . . . However, given that increase[d] stress could
       exacerbate her anxiety symptoms, the undersigned has limited her
       mental activities to simple, routine, and repetitive tasks, with frequent
       contact with coworkers [] and the public.

(Tr. 22.)

       At step four, the ALJ determined that Plaintiff was unable to perform any

past relevant work. (Id.) At step five, after considering Plaintiff’s age, education,

work experience, and RFC, as well as the testimony of the vocational expert

(“VE”), the ALJ determined that there were jobs existing in significant numbers in

the national economy that Plaintiff could perform, such as document preparer,

table worker, and cutter/pastier. (Tr. 23.) As noted in the ALJ’s decision, all of

these representative occupations are sedentary with an SVP of 2. (Id.)

             D.     Analysis

       The Court agrees with Plaintiff that the ALJ’s RFC assessment is not



                                          14
supported by substantial evidence. (Doc. 18 at 9-13.) Plaintiff contends that

since Dr. Appel’s opinion “was the only physical opinion of record aside from a[n]

SDM opinion, the ALJ’s RFC [was] inherently unsupported by substantial

evidence.” (Id.) Thus, according to Plaintiff, because the ALJ did not have

another medical opinion to rely upon, he either improperly relied on the opinion of

SDM L. Dreher,6 or improperly created an opinion without medical support. (Id.)

The undersigned finds that the ALJ’s reasoning for discounting Dr. Appel’s

opinion, that not it was not “consistent with the treatment record or the record as

a whole,” was vague and not supported by substantial evidence.

      Here, the treatment records consistently demonstrate severe, or at least

moderate, pain levels. (See, e.g., Tr. 321 (noting a pain level of 5/10 or 6/10); Tr.

324 (noting, on October 14, 2015, that Plaintiff’s pain was 8/10, was relieved by

rest, medications and heat, and was exacerbated by sitting and standing)

(emphasis added); Tr. 369 (noting, on December 16, 2015, that Plaintiff “had a



      6   Specifically, Plaintiff argues that:
       In rejecting the opinion of Dr. Appel, there was no other opinion to rely
       upon besides the non-medical opinion of a State agency SDM. SDM L.
       Dreher opined that Plaintiff would be able to perform a range of light work,
       with the abilities to frequently climb ramps, stairs, ladders, ropes,
       scaffolds, balance, kneel, crouch, and crawl, and could occasionally stoop.
       While not the same as the ALJ’s final RFC, the RFC did include similar
       limitations regarding climbing, balancing, stooping, crouching, crawling,
       and kneeling. [ ] As there is no other opinion of record, [the] Court could
       imply that the ALJ gleaned some of the RFC from the SDM opinion. The
       reliance on such opinion is harmful error.
(Doc. 18 at 11.) Plaintiff then argues that, based on “this implicit reliance on a SDM
opinion, this matter could be remanded on this basis alone.” (Id. at 12.)



                                            15
trigger point injection last month [which] did [not] help”); Tr. 391 (noting, on

February 10, 2016, a pain level of 6/10 and that pain was “exacerbated with

stretching, sitting, standing, twisting, walking, bending forward, extending back,

cold, lifting, exercise, and stairs”); Tr. 414 (noting, on August 4, 2015, that

Plaintiff’s pain level was 7/10 was relieved by lying in bed and worsened by

physical activity); Tr. 469 (noting that Plaintiff’s pain was 3/10 on a good day and

9/10 on a bad day).) Plaintiff’s treatment included nonsteroidal anti-inflammatory

medication, opioid analgesics, muscle relaxers, physical therapy, home

exercises, acupuncture, epidural steroid injections, and nerve root blocks. (See,

e.g., Tr. 327, 329, 331, 336, 364, 369, 374, 385, 389-90, 393, 414, 417-426.)

Although Plaintiff reported some relief from pain management techniques, such

relief appears to have been only temporary and the record reflects that she failed

conservative treatment. (See, e.g., Tr. 416 (noting epidural injections provided

only temporary relief); Tr. 469 (noting Plaintiff had epidural injections in the past

without significant relief).)

       According to Plaintiff, since the ALJ gave little weight to the opinion of Dr.

Appel, “reject[ing] the only medical opinion of record, it appears as though he

fashioned the RFC without medical guidance and relied on his lay opinion of

Plaintiff’s limitations.” (Doc. 18 at 12.) Plaintiff also asserts that “[g]iven the

extensive, severe, and debilitating findings as revealed in available imaging, the

ALJ is not possessed of the required expertise [] to translate these findings into

functional limitations.” (Id.) The undersigned agrees with these observations.


                                           16
The abnormal MRIs of the lumbar spine were consistent with the examination

findings and Plaintiff’s reported symptoms. (See, e.g., Tr. 243 (noting that

Plaintiff presented to the emergency department on July 14, 2015 due to

worsening back pain and fecal incontinence); Tr. 291 (noting, as of June 12,

2015, “moderate to severe central stenosis and some impingement on the

descending right L5 nerve root” and “[st]table moderate central stenosis at L3-4,

along with right neural foraminal disc protrusion and abutment of the exiting right

L3 nerve root”); Tr. 285-86 (noting, as of July 14, 2015, that Plaintiff had severe

degenerative disc disease at L4-5 with associated osteophytic ridge disc complex

contributing to severe spinal stenosis and bilateral foraminal narrowing); Tr. 451-

52 (noting, as of October 4, 2017, worsening loss of disc height and signal at L4-

L5, mild dextroscoliosis with tip at L4-L5, grade 1 retrolisthesis at L4-L5, with

“mild canal stenosis, mild bilateral neural foraminal narrowing, and right

paracentral disc protrusion imping[ing] on the descending right L5 nerve root,”

associated with right L5 radiculopathy).) The ALJ’s conclusion that Dr. Appel’s

opinions were inconsistent with the medical evidence or the record as a whole,

particularly in light of the results of the MRIs showing moderate to severe

findings, is not supported by substantial evidence.

      Based on the foregoing, the ALJ’s vague reasons for largely discounting

the only examining opinion in the record appear to be unsupported by substantial

evidence. Because the Court concludes that the ALJ erred in his evaluation of

the medical opinions, the Court will not separately address Plaintiff’s arguments


                                         17
regarding the ALJ’s assessment of her subjective complaints, and this case will

be reversed and remanded for further proceedings.

      Accordingly, it is ORDERED:

      1.     The Commissioner’s decision is REVERSED and REMANDED for

further proceedings consistent with this Order, pursuant to sentence four of 42

U.S.C. § 405(g) with instructions to the ALJ to conduct the five-step sequential

evaluation process in light of all the evidence, including the opinion evidence

from treating, examining, and non-examining sources, and conduct any further

proceedings deemed appropriate.

      2.     The Clerk of Court is directed to enter judgment accordingly,

terminate any pending motions, and close the file.

      3.     In the event that benefits are awarded on remand, any § 406(b) or §

1383(d)(2) fee application shall be filed within the parameters set forth by the

Order entered in In re: Procedures for Applying for Attorney’s Fees Under 42

U.S.C. §§ 406(b) & 1383(d)(2), Case No.: 6:12-mc-124-Orl-22 (M.D. Fla. Nov.

13, 2012). This Order does not extend the time limits for filing a motion for

attorney’s fees under the Equal Access to Justice Act, 28 U.S.C. § 2412.

      DONE AND ORDERED in Jacksonville, Florida, on March 24, 2020.




Copies to:

Counsel of Record



                                         18
